The opinion of the court was delivered by
Royce, J.
The plaintiff claimed to recover upon the ground that the entry of the defendant upon the premises described in his declaration was unlawful. The defendant was mortgagee of the premises, and the plaintiff was in possession as mortgagor, or claiming under the mortgagor after condition broken. The right of the mortgagee to peaceably enter upon, and take possession of, the premises mortgaged, after condition broken, has long been recognized in this state. Wilson v. Hooper & Downer, 13 Vt. 653 ; Lynde v. Matthews, 19 Vt. 322. The court have found *13that the entry complained of was quiet, and not resisted, though not consented to by the plaintiff’s boy who was left in charge of the house at the time the entry was made. We think this was such an entry upon, and taking possession of, the mortgaged premises as the defendant might lawfully make. The entry was given by law, and was not made “ with strong hand, nor with multitude of people,” so it did not come within the statute which prohibits a forcible entry, and punishes persons who are found guilty of making one.
Judgment affirmed.